          Case 1:21-cv-03181 Document 1 Filed 04/13/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_________________________________________

E.S. and J.S., individually, and on behalf of I.S.
                                                                      COMPLAINT
               Plaintiffs,
                                                              Case No. 1:21-cv-3181
       - against -

New York City Department of Education

               Defendant.

_________________________________________


E.S. and J.S., individually, and on behalf of L.M.M., a child with a disability, for their

complaint hereby alleges:

       1. This is an action brought pursuant to the fee shifting provisions of the

Individuals with Disabilities Education Improvement Act ("IDEA"), 20 U.S.C.

§1415(i)(3).

       2. At all times relevant to this action, Plaintiffs, E.S. and J.S. and their daughter

I.S. resided within the territorial jurisdiction of the defendant New York City Department

of Education ("Defendant" or "Department").

       3. Plaintiffs, E.S. and J.S. are the parents of a child with a disability as defined by

IDEA, 20 U.S.C. §1401(3)(A).

       4. Defendant is a local educational agency as defined by IDEA, 20 U.S.C.

§1401(19), and, as such, is obligated to provide educational and related programs and

services to its students in compliance with the applicable federal and state statutes,

regulations, and the U.S. Constitution, and is subject to the requirements of 20 U.S.C.

§1400 et seq. and the regulations promulgated thereunder.
            Case 1:21-cv-03181 Document 1 Filed 04/13/21 Page 2 of 5




JURISDICTION AND VENUE

        5. Jurisdiction is predicated upon 28 U.S.C. §1331, which provides the district

courts with original jurisdiction over all civil actions arising under the laws of the United

States, and upon the fee-shifting provision of IDEA, 20 U.S.C. §1415(i)(3)(A), which

provides that the district courts of the United States shall have jurisdiction of actions

brought under section 1415(i)(3) without regard to the amount in controversy.

        6. Venue is predicated upon 28 U.S.C. §1391(b)(1) based upon the residence of

the defendant, and upon 28 U.S.C. §1391(b)(2) based upon the location of the subject

matter of this action.

FACTUAL BACKGROUND AND EXHAUSTION OF ADMINISTRATIVE
PROCESS

        7. By letter dated August 21, 2020, Plaintiffs, E.S. and J.S. requested a due

process hearing on behalf of I.S. pursuant to 20 U.S.C. §1415(f)(1).

        8. Plaintiffs, E.S. and J.S. sought a determination that the Department had denied

their daughter a free appropriate public education, an order for compensatory educational

services, and such other relief as the impartial hearing officer would determine to be fair

and just.

        9. Impartial Hearing Officer ("IHO") Sharyn Finkelstein was assigned to the

case.

        10. An impartial hearing was conducted on January 6, 20201, January 20, 2021,

and February 17, 2021.

        11. Following the close of hearing, the IHO issued a decision (“IHO Decision”)

dated March 1, 2021.

        12. The IHO found the following:
Case 1:21-cv-03181 Document 1 Filed 04/13/21 Page 3 of 5




 a. The DOE shall reimburse Parent for evaluation by Dr. Sofer in the amount
    of $400 upon evidence of evaluation and payment.

 b. The DOE shall conduct an FBA and BIP within two weeks of receipt of
    this decision and reconvene and create an IEP within two weeks of receipt
    of FBA and BIP.

 c. The DOE shall reimburse the Parents for private occupational services at
    market rate from January 27, 2020 until March 2020 upon evidence of
    services credentials of therapist.

 d. The DOE shall reimburse Parents for any other payments made during the
    2019-2020 school year prior to January 27, 2020 as compensatory
    services.

 e. The DOE shall reimburse the Parents for private speech and language
    therapist from January 27, 2020 until March 5, 2020. DOE shall reimburse
    Parents for any other payments made during the 2019-2020 school year
    prior to January 27, 2020 as compensatory services.

 f. The DOE shall reimburse the Parents for paraprofessional from January
    27, 2020 until school closed. DOE shall reimburse any other payments
    made by Parent prior to January 27, 2020, during the 2019-2020 school
    year as compensatory services.

 g. The DOE shall fund ABA therapy during the 2020-2021 school year up
    and until Parent’s $5, 000 deductible is reached. If the deductible from
    health insurance begins again in 2020-2021 school year, DOE shall again
    fund ABA therapy up to 5,000 during the 2020-2021 school year. If for
    any reason Parent changes insurance or is not covered DOE shall fund up
    to $5,000 for ABA services.

 h. The DOE shall fund full time paraprofessional during the 2020-2021
    school year up and until their $5,000 deductible when their health
    insurance covers payments. If the deductible begins again during the
    2020-2021 school year, DOE shall again fund ABA services up to $5, 000
    during the 2020-2021 school year. It is unclear if the deductible for the
    ABA includes the full time paraprofessional. DOE shall only be
    responsible to fund additional payment for paraprofessional if it is not
    included with the ABA deductible. If for some reason Parent changes
    insurance or service is no longer covered, DOE shall fund
    Paraprofessional up to $5, 000 during the 2020-2021 school year upon
    evidence of service and payment.
          Case 1:21-cv-03181 Document 1 Filed 04/13/21 Page 4 of 5




           i. DOE shall provide speech and language therapy twice a week for thirty
              minutes during the 2020-2021 school year. Parent may choose their own
              provider until DOE secures a provider.

           j. DOE shall provide occupational therapy four times a week for thirty
              minutes during the 2020-2021 school year. Parent may choose their own
              provider until DOE secures a provider.

           k. DOE shall provide an additional 46 thirty- minute sessions of speech and
              language therapy as compensatory services for the 2019-2020 school year.

           l. DOE shall provide an additional Twenty-four 30-minute sessions of
              speech and language therapy for a total of Seventy 30-minute sessions as
              compensatory services for 2019-2020 and 2020-2021 school years. Parent
              may choose their own provider until DOE locates a provider.

           m. DOE shall provide an additional Hundred (100) 30 minutes sessions of
              compensatory occupational therapy for both the 2019-2020 and 2020-2021
              school year. Parent may choose their own provider at market rate until
              DOE locates a provider.

       13. Neither party appealed the decision of the IHO. Thus, the decision is final.

       14. Plaintiffs are prevailing parties by virtue of the IHO's decision.

FIRST CAUSE OF ACTION

       15. Plaintiffs repeat and reallege paragraphs 1 through 14 as if more fully set

forth herein.

       16. Plaintiffs have submitted to the Department a request for payment for

services rendered ("attorney fee claim").

       17. Plaintiffs have attempted, without success, to resolve the attorney fee claim.

       18. Settlement negotiations have not occurred because Respondent has been

unresponsive to attempts to initiate settlement discussions.

       19. Plaintiffs hereby demand reasonable attorney fees and expenses pursuant to

20 U.S.C. §1415(i)(3) for services rendered on the above noted administrative

proceedings.
          Case 1:21-cv-03181 Document 1 Filed 04/13/21 Page 5 of 5




       20. Defendant has not satisfied its obligation to pay attorney fees in a timely

fashion. Thus, Plaintiffs demand prejudgment interest.

SECOND CAUSE OF ACTION

       21. Plaintiffs repeat and reallege paragraphs 1 through 20 as if more fully set

forth herein.

       22. Plaintiffs hereby demand reasonable attorney fees and expenses for services

rendered on this action.

       WHEREFORE, Plaintiffs respectfully request that this Court:

       (1) Assume jurisdiction over this action;

       (2) Award to the Plaintiffs costs, expenses, and attorney fees together with

prejudgment interest for the administrative proceedings pursuant to 20 U.S.C. §1415;

       (3) Award to Plaintiffs the costs, expenses, and attorney fees of this action

pursuant to 20 U.S.C. §1415; and



       (4) Grant such other and further relief as the Court deems just and proper.


Dated: April 13, 2021
       New York, New York

                                                                              Respectfully,

                                                                         /s/ Adam Dayan
                                                   _________________________________
                                                            Adam Dayan, Esq. (AD 5445)
                                                                     Attorney for Plaintiff
                                                       Law Offices of Adam Dayan, PLLC
                                                                222 Broadway, 19th Floor
                                                             New York, New York 10038
                                                                   Phone: (646) 866-7157
                                                               Facsimile: (646) 866-7541
                                                              adayan@dayanlawfirm.com
